Title: Nathaniel Chapman to Thomas Jefferson, 10 November 1809
From: Chapman, Nathaniel
To: Jefferson, Thomas


          Sir, Philadelphia, Nov 10th 1809.
           By the Linnean Society of this City, I have recently been appointed to deliver their next anniversary discourse. The subject which I have selected for the occasion, is, an inquiry into the causes, and changes of climate. In consequence of the almost total want of written documents, I find that I am exceedingly embarrassed to collect a sufficient number of facts to warrant any conclusion respecting the alterations of climate in the United States. This, indeed, is a point which can only be traced by the help of the observations of persons now living, or by those traditional accounts, or unpublished registers of weather, which may have been handed down to us.
          Knowing how active is your curiosity, and how wide is the scope of your intelligence on all questions of Natural history, and especially those relating to our own Country, I am persuaded that it is eminently in your power to aid my researches.
           May I be permitted to ask of you such assistance, as it may be convenient to you to give me, in this interesting, but very difficult investigation? My only claim, I am sensible, to your attention, in the present instance, arises from our belonging, in common, to the family of Science; you certainly one of the most distinguished; I, the humblest of its members.
          With the greatest respect, I am, Sir, &cN. Chapman, M. D. 
        